Citation Nr: 0715891	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-40 758	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION


The veteran had active service from June 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of rating decisions of the Huntington, 
West Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Board issued an unfavorable decision in the veteran's 
claim on June 27, 2006. 

2.  At the time of the June 27, 2006 hearing, the veteran had 
a pending request for a hearing.


CONCLUSION OF LAW

The June 27, 2006 decision involved a denial of due process.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  


ORDER TO VACATE

The Board of Veterans' Appeals (BVA or Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

In this case, the veteran was scheduled for a video hearing 
at the RO with a Veterans Law Judge in Washington, D.C.  The 
date of the scheduled hearing was January 11, 2006.  He was 
notified of this hearing by letter dated December 6, 2005, 
and was requested to return the enclosed BVA Hearing 
Confirmation form within 10 days.  

The veteran did not report to his January 11, 2006 hearing.  
However, the record indicates that the veteran's BVA Hearing 
Confirmation form was received at the RO on January 9, 2006, 
and at the Board in February 2006.  The veteran declined the 
offer of a video hearing, and indicated his preference to 
wait for a future visit to the RO by a Veterans Law Judge.  
Furthermore, he indicated that his delay in sending the form 
was because he was traveling.  A January 9, 2006 statement 
from the veteran's representative indicated that the veteran 
had also verbally communicated his desire for a live hearing 
instead of a video hearing.  

The Board issued an unfavorable decision in the veteran's 
appeal on June 27, 2006.  

In September 2006, the veteran's representative submitted a 
motion to vacate the June 27, 2006 Board decision, and to 
afford the veteran a hearing before the Board.  In October 
2006, the motion for hearing was granted under the provisions 
of 38 C.F.R. § 20.704(d), and the veteran was informed that 
if he appeared for the hearing, the June 2006 decision would 
be vacated.  The record shows that he appeared for the 
requested hearing in March 2007.  Accordingly, the June 27, 
2006 Board decision addressing the issues of entitlement to 
an initial evaluation in excess of 10 percent for tinnitus, 
and entitlement to an initial compensable evaluation for 
bilateral hearing loss is vacated.


ORDER

The Board's June 26, 2006 decision is vacated.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

